82 So. 3d 1229 (2012)
Charles M. DANIELS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-2577.
District Court of Appeal of Florida, First District.
March 30, 2012.
Nancy A. Daniels, Public Defender, and Gail E. Anderson, Assistant Public Defender, Tallahassee, for Appellant.
*1230 Pamela Jo Bondi, Attorney General, and Dixie Daimwood, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).
VAN NORTWICK, LEWIS, and SWANSON, JJ., concur.